         Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 1 of 6


1    PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center, 27th Floor
3    San Francisco, CA 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    J. WESLEY EARNHARDT (pro hac vice)
     wearnhardt@cravath.com
6    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
7    New York, New York 10019
     Telephone: (212) 474-1000
8    Facsimile: (212) 474-3700
9    Attorneys for Plaintiff Epic Games, Inc.
10   [Additional counsel on signature page]
11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                           OAKLAND DIVISION
14
                                                       Case No. 4:20-cv-05640-YGR-TSH
15   EPIC GAMES, INC.,
                                          Plaintiff,
16
                           v.
17   APPLE INC.,                                   STIPULATION AND [PROPOSED]
                                                   ORDER PERMITTING NON-PARTY
18                                      Defendant. DEPOSITION OF ADRIAN ONG OF
                                                   MATCH GROUP, INC. AFTER THE
19                                                 NON-EXPERT DISCOVERY CUTOFF
     APPLE INC.,
20                                Counterclaimant, Hon. Yvonne Gonzalez Rogers
                           v.
21
     EPIC GAMES, INC.,
22                              Counter-defendant.
23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                   MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                 CASE NO. 4:20-CV-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 2 of 6


1           WHEREAS, on October 6, 2020, this Court ordered a February 15, 2021, Non-Expert
2    Discovery Cutoff in its Case Scheduling and Pretrial Order (the “Scheduling Order”) (Dkt. 116) in
3    Epic Games, Inc. v. Apple Inc.;
4           WHEREAS, Epic served a deposition subpoena to take the deposition of Adrian Ong of
5    Match Group, Inc.;
6           WHEREAS, Mr. Ong’s deposition was scheduled to occur on February 15, 2021, prior to the
7    Non-Expert Discovery Cutoff;
8           WHEREAS, Mr. Ong’s counsel has informed the parties that Mr. Ong would be unable to
9    proceed with his deposition on February 15, 2021 due to an unexpected family medical emergency
10   but expects Mr. Ong will be available on February 22, 2021;
11          WHEREAS, Epic would like Mr. Ong’s deposition to be permitted to occur after the Non-
12   Expert Discovery Cutoff and has scheduled the deposition for February 22, 2021, and Apple does not
13   oppose given the reason provided for the delay;
14          THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED by the parties through
15   their respective counsel and pursuant to Civil L.R. 6-2 that Mr. Ong’s deposition may be taken up to
16   and including February 22, 2021 and may still be used at trial to the same extent as if it had been
17   taken within the fact discovery period without prejudice to any other objections any party may have.
18

19

20

21

22

23

24

25

26

27
                                                        1
28
       STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                    MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                  CASE NO. 4:20-CV-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 3 of 6


1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2    Dated: February 15, 2021       By:   /s/ J. Wesley Earnhardt
                                          CRAVATH, SWAINE & MOORE LLP
3                                         Christine Varney (pro hac vice)
                                          Katherine B. Forrest (pro hac vice)
4                                         Gary A. Bornstein (pro hac vice)
                                          J. Wesley Earnhardt (pro hac vice)
5                                         Yonatan Even (pro hac vice)
                                          Lauren A. Moskowitz (pro hac vice)
6                                         Vanessa A. Lavely (pro hac vice)
                                          M. Brent Byars (pro hac vice)
7                                         825 Eighth Avenue
                                          New York, New York 10019
8                                         Telephone: (212) 474-1000
                                          Facsimile: (212) 474-3700
9                                         cvarney@cravath.com
                                          kforrest@cravath.com
10                                        gbornstein@cravath.com
                                          wearnhardt@cravath.com
11                                        yeven@cravath.com
                                          lmoskowitz@cravath.com
12                                        vlavely@cravath.com
                                          mbyars@cravath.com
13
                                          FAEGRE DRINKER BIDDLE & REATH LLP
14                                        Paul J. Riehle (SBN 115199)
15                                        Attorneys for Plaintiff Epic Games, Inc.
16

17

18   Dated: February 15, 2021       By:   /s/ David R. Eberhart
                                          O’MELVENY & MYERS LLP
19                                        Anna T. Pletcher (SBN 239730)
20                                        David R. Eberhart (SBN 195474)
                                          Two Embarcadero Center, 28th Floor
21                                        San Francisco, CA 94111
                                          Telephone: (415) 984-8700
22                                        Facsimile: (415) 984-8701
                                          apletcher@omm.com
23
                                          deberhart@omm.com
24

25

26

27
                                               2
28
       STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                    MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                  CASE NO. 4:20-CV-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 4 of 6


1                                       O’MELVENY & MYERS LLP
                                        Katrina Robson (SBN 229835)
2                                       Evan Schlom (SBN 300475)
3                                       Elena M. Zarabozo (SBN 321514)
                                        1625 Eye Street, N.W.
4                                       Washington, DC 20006
                                        Telephone: (202) 383-5300
5                                       Facsimile: (202) 383-5414
                                        krobson@omm.com
6                                       eschlom@omm.com
7                                       ezarabozo@omm.com

8                                       O’MELVENY & MYERS LLP
                                        Scott Schaeffer (SBN 277102)
9                                       Plaza 66, Tower 1, 37th Floor
                                        1266 Nanjing Road West
10                                      Shanghai 200040, China
                                        Telephone: 86-21-2307-7000
11                                      Facsimile: 86-21-2307-7300
                                        sschaeffer@omm.com
12
                                        Attorneys for Defendant Apple Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             3
28
     STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                  MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                CASE NO. 4:20-CV-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 5 of 6


1    PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO ORDERED.
2

3
     DATED: ________________             __________________________________________
4                                        HON. YVONNE GONZALEZ ROGERS
                                         United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             4
28
      STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                   MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                 CASE NO. 4:20-CV-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 341 Filed 02/15/21 Page 6 of 6


1                            DECLARATION REGARDING CONCURRENCE
2           I, J. Wesley Earnhardt, am the ECF User whose ID and password are being used to file this

3    document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

4    identified above has concurred in this filing.

5

6    Dated: February 15, 2021               CRAVATH, SWAINE & MOORE LLP
                                                By: /s/ J. Wesley Earnhardt
7                                                   J. Wesley Earnhardt
                                                    Attorney for Plaintiff Epic Games, Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        5
28
       STIPULATION AND [PROPOSED] ORDER PERMITTING NON-PARTY DEPOSITION OF ADRIAN ONG OF
                    MATCH GROUP, INC. AFTER THE NON-EXPERT DISCOVERY CUTOFF
                                  CASE NO. 4:20-CV-05640-YGR-TSH
